Citation Nr: 0909384	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-17 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability. 

2.  Entitlement to service connection for a right ankle 
disability. 

3.  Entitlement to service connection for a left knee 
disability. 

4.  Entitlement to service connection for a right knee 
disability. 

5.  Entitlement to service connection for a left lower leg 
disability. 

6.  Entitlement to service connection for a right lower leg 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a left ankle disability 
and left lower leg disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a right ankle disability is related to service. 

2.  The Veteran does not have a left knee disability related 
to service. 

3.  The Veteran does not have a right knee disability related 
to service. 

4.  The Veteran does not have a right lower leg disability 
related to service. 





CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008). 

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008). 

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008). 

4.  A right lower leg disability was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, July 2004, and October 
2004, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran essentially contends that his disabilities are 
due to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Veteran currently has a right ankle disability but does 
not have a bilateral knee disability or right lower leg 
disability.  A July 2004 VA treatment record noted that X-
rays of the ankle showed bilateral degenerative changes with 
ossicles lateral and distal to the lateral malleoli and 
slight varus deformities.  X-rays of the tibia were normal on 
the right.  

While an April 1973 service treatment record showed a 
complaint of heel pain, especially on the right, the 
remainder of the service treatment records were negative for 
any complaints or findings related to the right ankle, 
bilateral knees, or right lower leg.  

As to the claimed disabilities, the Board finds that service 
connection is not warranted.  Service treatment records were 
negative for any of the claimed disabilities.  In fact, the 
only disability currently shown is a right ankle disability.  
The first and only record pertaining to the right ankle 
disability is 30 years after service discharge.  Accordingly, 
arthritis of the right ankle may not be presumed to have been 
incurred in service since it did not become manifest to a 
degree of 10 percent within one year from date of termination 
of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current right ankle disability and service.

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim for a right 
ankle disability because there is no evidence of pertinent 
disability in service or for three decades following service.  
Thus, while there is current evidence of a right ankle 
disability, there is no true indication that a disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of a right ankle disability in service and the lack of 
diagnosis of the claimed disability until many years post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

As to the Veteran's claims for bilateral knee and right lower 
leg disabilities, as noted above, the Veteran has not been 
shown to currently have any of these disabilities.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for bilateral knee and 
right lower leg disabilities is not warranted.
 
In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has right ankle, bilateral knee, and/or right lower 
leg disabilities related to service) because he does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  








ORDER

Service connection for a right ankle disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for a right lower leg disability is 
denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

A Report of Medical History prior to service, dated in 
February 1973, reflects that the Veteran broke a leg in June 
1972 when he fell off a motorcycle.  The broken leg was noted 
on his entry examination and was not considered disabling.  
During service in December 1973, the Veteran complained of 
left leg pain and in April 1974, he was admitted to the Naval 
Hospital for complaints of severe left ankle pain following a 
long hike.  At that time, it was noted that he had injured 
his left ankle in a motorcycle accident about one and half 
years before which also resulted in the fracture of the 
fibula with intermittent pain since that time.  Impressions 
of arthritis of the left ankle joint due to direct trauma, 
old transverse fracture of the lower 1/3of the shaft of the 
left fibula with malunion, old posterior chip of the left 
talus without union, and bony or fibrous ankylosis of the 
left ankle joint due to trauma were noted.  Citing a 
diagnosis of degenerative arthritis of the left ankle, a 
Physical Evaluation Board found that the Veteran was unfit 
for duty as a result of his disability, which pre-existed 
service and was not aggravated therein.  Most recently, a 
July 2004 VA treatment record noted an impression of status 
post open fracture of the left tibia and fracture of the left 
talus and fibula, and status-post ligament and cartilage 
injuries to the left ankle.  On remand, the Veteran should be 
afforded an examination to determine whether his preexisting 
left ankle and/or left lower leg disability was aggravated in 
service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current left ankle and 
lower leg disabilities.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

For any current left ankle and lower 
left leg disabilities found on 
examination, the examiner should 
provide an opinion as to whether it 
increased in severity during service 
beyond its natural progress.  

The opinion should reconcile any 
findings with the service treatment 
records, including the Physical 
Evaluation Board report and the 
rationale for any opinion expressed 
must be provided.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims for a left ankle disability and 
left lower extremity disability.  If 
action remains adverse to the Veteran, 
provide him and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


